DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 02/23/2022 which amended claims 15, 23 and 28-30. Claims 15-30 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al (US 2016/0173867; hereinafter referred to as Ichihashi) in view of Bosch (DE102015222842A1).


Regarding Claim 15, Ichihashi discloses a method for operating a visual field display apparatus (Figure 1; Image Display Apparatus 10) for a motor vehicle (Figure 5; Vehicle 200) comprising an autostereoscopic planar pixel arrangement (Figure 2; Display Device 110) for generating a projection light beam with display content (see Paragraph [0014]; wherein it is disclosed that the display device 110 disposed inside housing 100 provides, via windshield 220, an image for viewer D present in the cabin of the vehicle, with the image being as virtual image I) and being embodied to project the display content on a partly transparent reflecting projection screen (Figure 5; Windshield 220) of the motor vehicle (Figure 5; Vehicle 200) such that a virtual display image superimposed into a visual field of a user (Figure 5; Viewer D) is generated behind the projection screen (see Figure 5), the method comprising: providing at least one surroundings and/or user parameter (see Paragraph [0025]-[0026]; wherein the stereoscopic visual range determines whether the image display apparatus operates in a first (binocular vision mode) or second mode (monocular vision mode)); and switching between at least two qualitatively different 3D, 2D and/or monocular modes of operation of the planar pixel arrangement on the basis of the surroundings and/or user parameters provided, for purposes of adapting the virtual display image to qualitative changes in operation in relation to the surroundings and/or the user of the visual field display apparatus (see Paragraphs [0025]-[0026]; wherein it is disclosed that the controller 104 changes the mode between a first and second mode based upon the stereoscopic visual range).
Ichihashi does not expressly disclose a reflection-suppressing deflection arrangement arranged on the planar pixel arrangement, wherein the reflection-
Bosch discloses a method for operating a visual field display apparatus (Figure 10; Head-Up Display 500) for a motor vehicle (see Figure 10) comprising: a planar pixel arrangement (Figure 10; Image Generation Unit 504) for generating a projection light beam with display content (see Paragraph [0041]; wherein the image generation unit 504 is designed to radiate a light beam 512 into the beam path), and 
a reflection-suppressing deflection arrangement (Figure 10; Comb Structure 1002) arranged on the planar pixel arrangement (Figure 10; Image Generation Unit 504), wherein the reflection-suppressing deflection arrangement (Figure 10; Comb Structure 1002) comprises one or more planar reflection surfaces (see Figure 10), which extend along the planar pixel arrangement (Figure 10; Image Generation Unit 504) at a predefined acute angle to the planar pixel arrangement (Figure 10; Image Generation Unit 504) and parallel to one another (see Figure 10), for purposes of deflecting the generated projection light beam with the display content and projecting the generated projection light beam with the display content on a partly transparent reflecting projection screen (Figure 10; Windshield 510) of the motor vehicle (see Figure 10 wherein the image beam emitted from image generation unit 504 is deflected such that it is incident upon windshield 510).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method for operating a visual field display apparatus for a motor vehicle of Ichihashi such that a reflection-suppressing deflection arrangement is arranged on the planar pixel arrangement, wherein the reflection-suppressing deflection arrangement comprises one or more planar reflection surfaces, which extend along the planar pixel arrangement at a predefined acute angle to the planar pixel arrangement and parallel to one another, for purposes of deflecting the generated projection light beam with the display content and projecting the generated projection light beam with the display content on a partly transparent reflecting projection screen of the motor vehicle, as taught by Bosch, because doing so would result in a display which is able to successfully block sunlight while utilizing any radiation polarization, avoiding the negative effects associated with wearing polarized sunglasses in connection with the head-up display (see Bosch Paragraphs [0066] and [0068]).
Regarding Claim 16, Ichihashi as modified by Bosch discloses the limitations of claim 15 as detailed above.
Ichihashi further discloses the provision of at least one surroundings parameter comprises a capture of current surroundings behind the projection screen, including surroundings in front of the motor vehicle (see Paragraph [0025]; wherein it is disclosed that a camera (not shown) mounted on the vehicle detects another vehicle which is running 3 meters forward of viewer D), and the planar pixel arrangement (Figure 2; 
Regarding Claim 23, Ichihashi as modified by Bosch discloses the limitations of claim 15 as detailed above.
Bosch further discloses the one or more reflection surface have a light-absorbing element on their back sides for purposes of suppressing interfering reflections (see Paragraph [0066]; wherein it is disclosed that the comb structure 1002 has structures that are blackened on one side).
Regarding Claims 28 and 29, Ichihashi discloses a control unit (Figure 2; Controller 104) for a visual field display apparatus (Figure 1; Image Display Apparatus 10), comprising: 
a processor and associated memory (inherent properties of the controller 104) operatively configured to automatically: 
provide at least one surroundings and/or user parameter; and switch between at least two qualitatively different 3D, 2D and/or monocular modes of operation of a planar pixel arrangement (Figure 2; Display Device 110) on the basis of the surroundings and/or user parameters provided, for purposes of adapting a virtual display image to qualitative changes in operation in relation to the surroundings and/or the user of the visual field display apparatus (see Paragraphs [0025]-[0026]; wherein it is disclosed that the controller 104 changes the mode between a first and second mode based upon the 
an autostereoscopic planar pixel arrangement (Figure 2; Display Device 110) for generating a projection light beam with display content (see Paragraph [0014]; wherein it is disclosed that the display device 110 disposed inside housing 100 provides, via windshield 220, an image for viewer D present in the cabin of the vehicle, with the image being as virtual image I).
Ichihashi does not expressly disclose a reflection-suppressing deflection arrangement arranged on the planar pixel arrangement, wherein the reflection-suppressing deflection arrangement comprises one or more planar reflection surfaces, which extend along the planar pixel arrangement at a predefined acute angle to the planar pixel arrangement and parallel to one another, for purposes of deflecting the generated projection light beam with the display content and projecting the generated projection light beam with the display content on a partly transparent reflecting projection screen of the motor vehicle such that a virtual display image superimposed into a visual field of a user is generated behind the projection screen.
Bosch discloses a visual field display apparatus (Figure 10; Head-Up Display 500) comprising:
a planar pixel arrangement (Figure 10; Image Generation Unit 504) for generating a projection light beam with display content (see Paragraph [0041]; wherein the image generation unit 504 is designed to radiate a light beam 512 into the beam path), and 
a reflection-suppressing deflection arrangement (Figure 10; Comb Structure 1002) arranged on the planar pixel arrangement (Figure 10; Image Generation Unit 504), wherein the reflection-suppressing deflection arrangement (Figure 10; Comb Structure 1002) comprises one or more planar reflection surfaces (see Figure 10), which extend along the planar pixel arrangement (Figure 10; Image Generation Unit 504) at a predefined acute angle to the planar pixel arrangement (Figure 10; Image Generation Unit 504) and parallel to one another (see Figure 10), for purposes of deflecting the generated projection light beam with the display content and projecting the generated projection light beam with the display content on a partly transparent reflecting projection screen (Figure 10; Windshield 510) of the motor vehicle (see Figure 10 wherein the image beam emitted from image generation unit 504 is deflected such that it is incident upon windshield 510) such that a virtual display image (see Figure 10) superimposed into a visual field of a user is generated behind the projection screen (see Figure 10; wherein a virtual image is depicted as being displayed behind the windshield 510).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the visual field display apparatus of Ichihashi such that a reflection-suppressing deflection arrangement is arranged on the planar pixel arrangement, wherein the reflection-suppressing deflection arrangement comprises one or more planar reflection surfaces, which extend along the planar pixel arrangement at a predefined acute angle to the planar pixel arrangement and parallel to one another, for purposes of deflecting the generated projection light beam with the 
Regarding Claim 30, Ichihashi as modified by Bosch discloses the limitations of claim 29 as detailed above.
Ichihashi further discloses a motor vehicle (Figure 5; Vehicle 200), comprising: 
an upper side of an instrument panel extending between a windshield (Figure 5; Windshield 220) of the motor vehicle (Figure 5; Vehicle 200) and the instrument panel (see Figure 5); 
the visual field display apparatus (Figures 1 and 5; Image Display Apparatus 10), arranged on, in or under the upper side of the instrument panel (see Figure 5), 
the control unit (Figure 2; Controller 104) according to claim 29 (see rejection of claim 29 above).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al (US 2016/0173867; hereinafter referred to as Ichihashi) as modified by Bosch (DE102015222842A1) as applied to claim 15, in view of Li et al (US 2017/0123215; hereinafter referred to as Li).
Regarding Claim 21, Ichihashi as modified by Bosch discloses the limitations of claim 15 as detailed above.
Ichihashi further discloses the provision of at least one surroundings and/or user parameter comprises capture of at least one of. (i) an acceleration of the user and/or a moving overarching system in which the visual field display apparatus is assembled, (ii) a position or movement disruption of the user and/or of the overarching system, and (iii) current surroundings behind the projection screen (see Paragraphs [0025]-[0026]), and a virtual display image generated by the visual field display apparatus is stabilized on the basis of the captured acceleration, position or movement disruption, and/or the current captured surroundings (see Paragraphs [0025]-[0026]).
Ichihashi as modified by Bosch does not expressly disclose that the virtual display image is generated with a stable position in relation to the surroundings behind the projection screen from the view of the user, even in the case of fast head and system movements, wherein the planar pixel arrangement is deactivated if a predefined disruption threshold is exceeded by the captured acceleration and/or position or movement disruption of the user and/or of the overarching system, said deactivation lasting for the duration of such a disruption.
Li discloses a method for operating a visual field display apparatus (Figure 1; Display System 100) for a motor vehicle (see Figure 1), wherein the provision of a position or movement disruption of the user and/or of the overarching system (see Paragraph [0037]), and a virtual display image generated by the visual field display apparatus (Figure 1; Display System 100) is stabilized on the basis of the position or movement disruption such that the virtual display image is generated with a stable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method for operating a visual field display apparatus for a motor vehicle as taught by Ichihashi as modified by Bosch, such that the virtual display image is generated with a stable position in relation to the surroundings behind the projection screen from the view of the user, even in the case of fast head and system movements, wherein the planar pixel arrangement is deactivated if a predefined disruption threshold is exceeded by the captured acceleration and/or position or movement disruption of the user and/or of the overarching system, said deactivation lasting for the duration of such a disruption, as taught by Li, because doing so would allow for the displayed image to stay centered on the fovea of the eye, during transient eye movement caused by head motion, resulting in better display readability, discernment and cognitive processing (see Li Abstract).

Allowable Subject Matter
Claims 17-20, 22 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 17, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the provision of at least one user parameter comprises a capture and/or user-side input of the user's age and/or visual impairment, and the planar pixel arrangement is switched from a 3D mode of operation to a 2D and/or monocular mode of operation, at least in regions, if the captured and/or entered user parameters in respect of age and/or visual impairment do not meet predefined requirements for the 3D representation for a corresponding region of the virtual display image.
This limitation in combination with the limitations of claims 15 and 16 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 18, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the provision of at least one user parameter comprises a capture and/or user-side input of the user's age and/or visual impairment, and the planar pixel arrangement is switched from a 3D mode of operation to a 2D and/or monocular mode of operation, at least in regions, if the captured and/or entered user parameters in respect of age and/or visual impairment do not meet 
This limitation in combination with the limitations of claim 15 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 19, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the provision of at least one user parameter comprises a capture of a viewing direction and convergence angle of the user in relation to an object, represented in 3D, of the virtual display image, and a region of the planar pixel arrangement corresponding to said object is switched from a 3D mode of operation to a 2D and/or monocular mode of operation provided the captured convergence angle of the user deviates in a predefined manner from a convergence angle corresponding to the 3D representation, and there is a switch back into the 3D mode of operation as soon as the captured viewing direction departs from said object again.
This limitation in combination with the limitations of claim 15 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 20, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious when a region of the planar pixel arrangement is switched from a 3D mode of operation to a monocular mode of operation, a brightness for said region is increased, and/or portions of said region are switched to monocular modes of operation provided for different eyes of the user, wherein, a mixed operation of a 3D mode of operation with a monocular mode of 
This limitation in combination with the limitations of claim 15 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 22, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious for purposes of assistance with setting of a suitable predefined convergence angle, an object, represented in 3D, of the virtual display image is generated with prominent vertical structures with a spacing from one another that depends on the predefined convergence angle.
This limitation in combination with the limitations of claim 15 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 24, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious at least one of the reflection surfaces of the reflection-suppressing deflection arrangement is formed by a lateral side of a prism arranged on the planar pixel arrangement, the prism having a triangular, quadrilateral, or pentagonal cross-sectional area.
This limitation in combination with the limitations of claims 15 and 23 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 25, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious wherein for respectively two adjacent reflection surfaces, a light emergence plane, which connects an upper edge of the one reflection surface to a lower edge of the back side of the next reflection surface, 
This limitation in combination with the limitations of claims 15 and 23 would render the claim non-obvious over the prior art of record if rewritten.
Regarding Claim 26, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious upper edges of the plurality of mutually parallel reflection surfaces of the reflection-suppressing deflection arrangement lie substantially along one line from the view of the user, as a result of the following: providing a current position of the user and aligning upper edges of the plurality of mutually parallel reflection surfaces to substantially form a line leading to eyes of the user on the basis of the current user position provided.
This limitation in combination with the limitations of claims 15 and 23 would render the claim non-obvious over the prior art of record if rewritten.
Dependent claim 27 would likewise be allowable, if the above-mentioned amendment were performed, by virtue of its dependency upon allowable independent claim 26.

Response to Arguments
Applicant’s arguments with respect to claims 15-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882